Title: To George Washington from Jeremiah Wadsworth, 26 September 1779
From: Wadsworth, Jeremiah
To: Washington, George


        
          Sir
          Murderers Creek [N.Y.] Septr 26th 1779
        
        I have Your Excellency’s letter of the 25th inclosing an Extract of Col. Hazens letter. I have taken effectual Measures to have that district furnished with more than the proportion of Money it wou’d share on a just average of the Sums Obtained by me for the whole Department and am well assured Mr Cuyler my Deputy will be very carefull to prevent any cause of complaint in that Quarter. Your favour of this day is just recd and I shall make every possible preparation for the event You expect. when in Connecticut I was satisfied Count D’Estang had sailed as far north as Lat. 25 and took my measures as if I had been sure of his comeing to this Coast I shall be able to give him Beef in plenty but I have reason to fear our supplies of flour will be short of our own Demands. I am Your Excellencys most Obt hume Servt
        
          Jere. Wadsworth
        
      